DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed on 16 APRIL 2020. The claim set considered is the set consisting of six (6) pages where claims have status identifiers.  Current pending claims are Claims 1-17, 21 and 30-31 and are considered on the merits below.  Claims 18-20 and 22-29 are cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 JUY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
There is a NPL document, Cite No. 13, indicated with a strikeout because there is no date associated with the document.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1A, 1B, 2H, character 115c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the Examiner, in Claim 30, in the instance of step f. , which aqueous solution is being referenced to.  Is it the first aqueous solution, second aqueous solution or the combined aqueous solution?  Clarification is requested. 
The instance of generic ‘aqueous solutions’ is also found in Claim 31.  There are two instances.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE, US Publication No. 2007/0264320 A1, submitted on the Information Disclosure Statement on 09 JULY 2020, US Patent Application Publications Cite. No. 1. 
Applicant’s invention is drawn towards a device, a microfluidic system. 
Regarding Claim 1, the LEE reference discloses a microfluidic system for cell transfection, said system comprising a microfluidic device, Figure 1, 8 and 10, [0021], device 10, comprising: a. a first aqueous phase channel, Figure 1 and 2, channel 16, [0021],  wherein a first aqueous solution comprising cells and transfection molecules flows through the first aqueous phase channel, [0021, 0022], channel may be coupled receive a cationic lipid, inlet is coupled to a reservoir or chamber; b. a second aqueous phase channel, Figure 1, 8 and 10, [0021], channel 18, wherein a second aqueous solution comprising transfection reagents flows through the second aqueous phase channel, [0022], channel 18 is configured to receive a nucleic acid 26; c. a combining channel , Figure 1, 8 and 10, channel 14, [0021], having an inlet end and a shearing outlet end, Figure 2, zone 30 and junction 40, [0023, 0024], wherein the first aqueous phase channel and the second aqueous phase channel are fluidly connected to the inlet end of the combining channel, Figure 1 and 2, [0021]; d. a continuous phase channel network comprising a first continuous phase channel, Figure 1, channel 32, [0023, 0024], and a second continuous phase channel, Figure 1, channel 34, [0023, 0024], wherein a continuous phase fluid flows through the continuous phase channels, [0023], wherein an outlet end of each continuous phase channel is 
Additional Disclosures Included are: Claim 2: wherein the system of claim 1, wherein the shearing outlet end is tapered, [0024], at pinch junction is formed by reducing the cross-sectional area of channel 14.; Claim 3: wherein the system of claim 1, wherein the first continuous phase channel and the second continuous phase channel are disposed on opposite sides of the combining channel, Figure 1, channels 32 and 34 are on opposite sides of channel 14, [0024].; Claim 5: wherein the system of claim 1, wherein the rendering channel is fluidly connected to the outlet ends of the continuous phase channels, Figure 1 and 2, sawtooth shaped channel is fluidically Claim 6: wherein the system of claim 1,  wherein the inlet end of the rendering channel has an arrowhead shape such that the inlet end tapers at the droplet shearing junction, gradually widens, and then narrows as it transitions to a straight portion of the rendering channel, Figure 1 and 2, see shape of junctions 30 and 40 is same shape as described in claim language.; Claim 7: wherein the system of claim 1, wherein the continuous phase fluid comprises an oil.  Examiner’s Note: the claim limitation in the instant claim is directed towards fluid which is worked on by the device.  This limitation does not limit the device to it structure or function.  LEE does teach that oil can be used in the device, [0023].; Claim 8: wherein the system of claim 1, wherein the transfection reagents comprise cationic lipids, helper lipids, or a combination thereof, Figure 1 and 2, cationic liquid 22.; and Claim 9: wherein the system of claim 1, wherein the transfection molecules comprise DNA, RNA, protein, a carbohydrate, a small molecule, or a combination thereof, [0022], nucleic acid is DNA but may be other types of nucleic acid such as RN, shRNA and the like.
Applicant’s invention is drawn towards a method.  
Regarding Claim 30, the reference LEE discloses a method of transfecting a cell, said method comprising: a. providing a microfluidic system according to claim 1, see rejection to Claim 1 above; b. introducing the first aqueous solution and the second aqueous solution into their respective aqueous phase channels, [0021, 0022, 0029]; c. combining the first and second aqueous solutions at the combining channel, [0021, 0023, 0024]; d. introducing the continuous phase fluid into the continuous phase channels, Figure 1 and 2, [0022]; e. combining the continuous phase fluids with the combined aqueous solutions at the droplet shearing junction, Figure 1 and 2, [0023, 0025]; f. shearing the aqueous solutions to form droplets, abstract, [0034], wherein at least one cell, [0042, 0043], at least one transfection molecule, and at least one transfection reagent are 
Additional Disclosures Included is: Claim 31: wherein the method of claim 30, wherein shearing the aqueous solutions to form the droplets comprises adjusting a flow rate of the aqueous solutions, a flow rate of the continuous phase fluids, or both, LEE [0040]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LEE, US Publication No. 2007/0264320 A1, submitted on the Information Disclosure Statement on 09 JULY 2020, US Patent Application Publications Cite. No. 1.
Regarding Claim 4, the LEE reference discloses the claimed invention, but is silent in regards to wherein a section of the first continuous phase channel connected to the shearing outlet end and a section of the second continuous phase channel connected to the shearing outlet end are orthogonal to the combining channel. 
As seen in LEE, first continuous phase channel connected to the shearing outlet end and a section of the second continuous phase channel connected to the shearing outlet at an angle to the combining channel, Figure 1 and 2. 
However, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the angle of both the first continuous phase channel and the second continuous phase channel to be orthogonal to the combining channel as a matter of design choice since the angle or arraignment of the first and second orthogonal to the combining channel is of no  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 
Claims 10-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LEE, US Publication No. 2007/0264320 A1, submitted on the Information Disclosure Statement on 09 JULY 2020, US Patent Application Publications Cite. No. 1, and further in view of ELWHA, US Publication No. 20170014449 A1, submitted on the Information Disclosure Statement on 09 JULY 2020, US Patent Application Publications Cite. No. 2. 
Regarding Claim 10, the LEE reference discloses the claimed inventio, but is silent in regards to wherein the wherein the transfection molecules comprise CRISPR-CAS transfection molecules. 
LEE however, does teaches that transfection molecules are any type of nucleic acid for cells transfection, [0018, 0022].  
The ELWHA reference discloses a device for site specific epigenetic editing of biological cells using a vector for transfection, abstract.  The device comprises a lipoplex which includes a nucleic acid construct or vector which is a plasmid, episome, lipoples, liposome, minichromosome, native RNA, modified RNA, native DNA, or modified DNA, wherein the vector comprise CRIPR-CAS9 transfection molecules including a DNA vector encoding single guide RNA, sgRNA, and/or Cas9, [0031, 0039, 0041]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the LEE system for cell transfection and gene editing via lipoplex formation using the transfection molecules and cells taught by ELWHA to improve site directed transfection yielding specific epigenetic benefits.   
  wherein the system of claim 1, wherein the transfection molecules comprise CRISPR-CAS transfection molecules selected from a group consisting of a DNA vector encoding single guide RNA (sgRNA), a DNA vector encoding CAS nuclease gene, a DNA vector encoding both sgRNA and CAS nuclease gene, an sgRNA or other RNA molecule, a CAS nuclease or other protein molecule, an sgRNA-CAS complex, and other DNA or RNA and protein complex, ELWHA [0031, 0051], Claim 7 and 11 .; 
Additional Disclosures Included are: Claim 11: wherein the system (100) of claim 10, wherein the CRISPR-CAS transfection molecule is configured to modify a gene by utilizing a targeting sequence complementary to a target DNA sequence in the gene, wherein when the targeting sequence interacts with the target DNA sequence, a CAS nuclease is guided to the target sequence and cleaves the target DNA at the target sequence to produce double strand breaks, which are then repaired by the cell, thus leading to modification of the gene, ELWHA [0051].; Claim 12: wherein the system of claim 11, wherein said modification of the gene is addition, deletion, replacement or mutation, LEE, [0004].; Claim 13: wherein the system of claim 1, wherein the cells are eukaryotic cells, prokaryotic cells, or a combination thereof, ELWHA, [0034].; Claim 14: wherein the system of claim 1, wherein the prokaryotic cells are bacterial cells, ELWHA, [0034].; Claim 15: wherein the system of claim 13, wherein the eukaryotic cells are animal cells, plant cells, algae cells, fungal cells, or a combination thereof, ELWHA, [0043].; Claim 16: wherein the system of claim 15, wherein the cells are protoplasts, pollen grains, microspores, tetrads, or a combination thereof, [0037].; and Claim 17: wherein the system of claim 1, wherein fluid flow in the device is pressure driven, LEE Figure 3, pump 66, [0028]. 
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 21, the reference LEE discloses a microfluidic system for cell transfection and gene editing, said system comprising a microfluidic device, Figure 1, 8 and 10, [0021], device 10, comprising: a. a first aqueous phase channel, Figure 1 and 2, channel 16, [0021], comprising a first aqueous solution flowing through said first aqueous phase channel, [0021, 0022], channel may be coupled to receive a cationic lipid, inlet is coupled to a reservoir or channel, said first aqueous solution comprising cells, [0021, 0022]; b. a second aqueous phase channel, Figure 1, 8 and 10, [0021], channel 18 is configured to receive a nucleic acid 26, comprising a second aqueous solution flowing through said second aqueous phase channel, [0021], said second aqueous solution comprising transfection reagents, [0022]; c. a combining channel, Figure 1, 8 and 10, channel 14, [0021], having an inlet end and a shearing outlet end, having an inlet end and a tapering shearing outlet end, , [0024], at pinch junction is formed by reducing the cross-sectional area of channel 14, wherein the first and second aqueous phase channels are fluidly connected to the inlet end of the combining channel, Figure 1 and 2, [0021],wherein the first aqueous solution and second aqueous solution are co-flowing at the shearing outlet end of the combining channel, Figure 2, droplets 100, [0025, 0034]; d. a continuous phase channel network comprising a first continuous phase channel, Figure 1, channel 32, [0023, 0024], a second continuous phase channel, Figure 1, channel 34, [0023, 0024], and a continuous phase fluid flowing through each of the continuous phase channels, [0023]; e. a droplet shearing junction Figure 1, junction 30, formed by an outlet end of each continuous phase channel fluidly connecting to the shearing outlet end of the combining channel; and f. a rendering channel, Figure 1 and 2, [0025], sawtooth-shaped channel, having an inlet end fluidly connected to the droplet shearing junction, wherein at least a section of the rendering channel comprises a winding serpentine channel, [0025], wherein the continuous phase fluid flowing through each of the continuous phase channels combines at the droplet 
The LEE reference discloses the claimed invention, but is silent in regards to wherein the first aqueous solution comprises transfection molecules for CRISPR- CAS9.  
LEE reference discloses the claimed inventio, but is silent in regards to wherein the wherein the transfection molecules comprise CRISPR-CAS transfection molecules. 
LEE however, does teaches that transfection molecules are any type of nucleic acid for cells transfection, [0018, 0022].  
The ELWHA reference discloses a device for site specific epigenetic editing of biological cells using a vector for transfection, abstract.  The device comprises a lipoplex which includes a nucleic acid construct or vector which is a plasmid, episome, lipoples, liposome, minichromosome, native RNA, modified RNA, native DNA, or modified DNA, wherein the vector comprise CRIPR-CAS9 transfection molecules including a DNA vector encoding single guide RNA, sgRNA, and/or Cas9, [0031, 0039, 0041]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the LEE system for cell transfection and gene editing via lipoplex formation using the transfection molecules and cells taught by ELWHA to improve site directed transfection yielding specific epigenetic benefits. ELWHA further teaches that microdroplets experience i) chaotic .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Publication No. 2004/0068019 A1 to HIGUSHI discloses a microfluidic system comprising: a first and second aqueous channels, a combining channel, a continuous phase channel, Figure 8.  
US Publication No. 2017/0165669 A1 to HUNG discloses a microfluidic system comprising: all structural limitation of Claim 1 from a. to e., see Figure 1 for generating droplets using shearing force.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797